Citation Nr: 1517353	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a separate rating in excess of 10 percent for neurological impairment of the right upper extremity associated with the cervical spine disability for the period from December 11, 2006, to December 10, 2009.

2.  Entitlement to a separate compensable rating for neurological impairment of the right upper extremity associated with the cervical spine disability excluding the period from December 11, 2006 to December 10, 2009.

3.  Entitlement to a rating in excess of 10 percent for the left knee anterior cruciate ligament with internal derangement deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1978 and from January 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

By way of procedural background, a May 2013 Board decision granted the Veteran a separate, compensable rating of 10 percent for right upper extremity radiculopathy associated with his service-connected cervical spine disability for the period from December 11, 2006 to December 10, 2009.  In response to an April 2014 Amended Joint Motion for Remand (JMR), a May 2014 Court order vacated and remanded that part of the Board's May 2013 decision only to the extent that it denied entitlement to: (1) a separate compensable rating for neurologic impairment of the right upper extremity associated with a cervical spine disability (exclusive of the period from December 11, 2006, to December 10, 2009); and (2) a rating in excess of 10 percent for neurologic impairment of the right upper extremity associated with a cervical spine disability for the period from December 11, 2006, to December 10, 2009.  

Subsequently, in July 2014 the issues on appeal were remanded by the Board for further evidentiary development of requesting outstanding post-service VA and private treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a December 2014 supplemental statement of the case.  


The issue of entitlement to a rating in excess of 10 percent for the left knee anterior cruciate ligament with internal derangement deficiency is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period from December 11, 2006, to December 10, 2009, the Veteran experienced mild incomplete paralysis of the upper radicular group manifested by numbness of the right upper extremity associated with the service-connected cervical spine disability. 

2.  For the rating period beginning March 1, 2010, the objective medical evidence of record does not demonstrate findings of a neurological disorder; the subjective evidence of record demonstrates that the Veteran's previous neurological disorder of the right upper extremity associated with the service-connected cervical spine disability had resolved.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but no higher, for neurological impairment of the right upper extremity associated with the cervical spine disability for the period from December 11, 2006, to December 10, 2009 have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Code 8510 (2014).

2.  The criteria for a separate compensable rating for neurological impairment of the right upper extremity associated with the cervical spine disability for the period beginning March 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Code 8510 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In letters dated in February 2007 and June 2008, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  The February 2007 letter was sent to the Veteran prior to RO rating decision giving rise to this appeal; therefore, the VCAA notice in this case was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that the VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent records, including in-service, private, VA, and social security records have been obtained.  The Veteran was afforded VA examinations to evaluate his neurological impairment of the right upper extremity disability in March 2007, August 2009, January 2010, August 2010, March 2012, and September 2014.  All pertinent VA examination reports are of record and contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  Under these circumstances, no further action is necessary to assist the Veteran with this appeal.  As such, the Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

Disability Ratings-Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the analysis below is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

As discussed above, a May 2013 Board decision granted the Veteran a separate, compensable rating of 10 percent for right upper extremity radiculopathy associated with his service-connected cervical spine disability for the period from December 11, 2006 to December 10, 2009.  In response to an April 2014 Amended JMR, a May 2014 Court order vacated and remanded that part of the Board's decision only to the extent that it denied entitlement to (1) a rating in excess of 10 percent for neurologic impairment of the right upper extremity associated with a cervical spine disability for the period from December 11, 2006, to December 10, 2009; and (2) a separate compensable rating for neurologic impairment of the right upper extremity associated with a cervical spine disability (exclusive of the period from December 11, 2006 to December 10, 2009).  

The May 2013 Board decision also adjudicated the issues of entitlement to ratings in excess of 10 percent prior to December 10, 2009, and 30 percent from March 1, 2010, for the orthopedic manifestations of the Veteran's service-connected degenerative disc disease of the cervical spine.  Those issues were not contested on appeal and therefore are not addressed in this decision.  

Rating Period From December 11, 2006, to December 10, 2009

The Veteran contends that a higher rating in excess of 10 percent is warranted for his neurologic impairment of the right upper extremity associated with a cervical spine disability.  For the reasons discussed in detail below, the Board finds that a 20 percent rating is more nearly approximated for the rating period from December 11, 2006, to December 10, 2009.

The evidence of record includes a March 2007 VA examination report where the Veteran reported right arm numbness which had been increasing in frequency, and was most pronounced with neck extension.  The examiner noted that the Veteran had subjective paresthesias in the right arm from the elbow and that neurological examination revealed 5/5 motor strength of the deltoid, biceps, triceps, wrist extensors, wrist flexors, and interosseus muscles of the hand.  In addition, the Veteran had normal sensation to light touch in all dermatomes in the bilateral upper extremities C4 to T1.  Further, MRI results showed degenerative changes at the C5-6, C6-7 and C7-T1 levels and mild disk height loss at these levels.  The examiner diagnosed the Veteran with "moderate" degenerative disc disease of the cervical spine with radiculitis of the right upper extremity.

In August 2009, the Veteran submitted a VA neurological consultation report related to his complaints of pain in his right upper extremity and cervical spine disability.  The Veteran complained of having pain in his neck and right upper extremity for the past several years, which was at first intermittent, but had become continuous over the last year.  He described the pain as throbbing in character, involving the right upper extremity all the way to the hands and all fingers.  The pain increased with use and caused the fingers on his right hand to tingle.  The Veteran reported taking anti-inflammatory medication, specifically at night to help him sleep.  The neurological surgeon noted that the Veteran's overall muscle bulk on his right upper extremity was less than the left, which could be attributed to the Veteran being left handed or by decreased use because of pain.  The neurosurgeon noted that he could appreciate the Veteran's somewhat weak right tricep (+4/5) but that his right bicep did not appear to be weak.  In addition, the neurosurgeon found that the Veteran was not numb and that his reflexes appeared to be 1+.  An MRI revealed C5-6 to C6-7 spondylosis with bulging disk and foraminal stenosis, which was worse on the right side in both levels.  The neurosurgeon recommended surgery to include a two level anterior cervical diskectomy and fusion. 

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating of 20 percent under Diagnostic Code 8510 (incomplete paralysis of the upper radicular group) is warranted for the Veteran's neurological impairment of the right upper extremity associated with the cervical spine disability for the period from December 11, 2006, to December 10, 2009.  

Note (1) of the General Rating Formula for Diseases and Injuries of the Spine instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

The Board finds that the medical evidence of record does not address the specific nerve(s) or radicular group(s) associated with the Veteran's neurological deficit.  Nonetheless, the Board finds that Diagnostic Code 8510 is the most appropriate code as the medical evidence shows that the Veteran's degenerative changes involve C5-6, C6-7 and C7-T1 levels and mild disk height loss at these levels.  See March 2007 VA examination report and August 2009 neurological consultation.  Notably, Diagnostic Code 8510 contemplates incomplete paralysis of the upper radicular group associated with the fifth and sixth cervicals.

Specifically, Diagnostic Code 8510 provides for a 20 percent rating for mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  Moderate incomplete paralysis warrants a 40 percent rating in a major extremity and a 30 percent rating in a minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in a major extremity and a 40 percent rating in a minor extremity.  Complete paralysis of the upper radicular group; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 70 percent rating in a major extremity and a 60 percent rating in a minor extremity.

Further, 38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Based on the aforementioned evidence, the Board finds that the Veteran's right upper extremity neurological abnormality warrants a 20 percent disability evaluation for mild incomplete paralysis of the upper radicular group.  The symptoms reported by the Veteran have been subjective to a large degree and not objectively detected on examination.  In the March 2007 VA examination, the Veteran reported right arm numbness which had been increasing in frequency, and was most pronounced with neck extension.  The examiner noted that the Veteran had subjective paresthesias in the right arm from the elbow and that neurological examination revealed 5/5 motor strength of the deltoid, biceps, triceps, wrist extensors, wrist flexors and interosseus muscles of the hand.  In addition, the Veteran had normal sensation to light touch in all dermatomes in the bilateral upper extremities C4 to T1.  In the August 2009 neurological consultation report, the Veteran complained of pain in his right upper extremity.  He described the pain as throbbing in character, involving the right upper extremity all the way to the hands and all fingers.  The neurological surgeon noted that the Veteran's overall muscle bulk on his right upper extremity was less than the left, but it was noted that this could be attributed to the Veteran being left handed or by decreased use because of pain.  In addition, the neurosurgeon found that the Veteran was not numb and that his reflexes appeared to be 1+.  

Based on this evidence, the Board finds the neurological findings as equating to no more than mild impairment.  Although the August 2009 neurological consultation report found that the Veteran's overall muscle bulk on his right upper extremity was less than the left, this was not specifically attributed to the Veteran's spine disability.  For these reasons, the Board finds that a separate 20 percent rating, but no higher, for mild right upper extremity neurological symptoms is warranted from December 11, 2006 to December 10, 2009 (the date of the temporary total evaluation).

The Board notes that the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o)(2) (2014).  In reviewing the evidence for the one year period prior to receipt of the Veteran's December 2006 claim for an increased rating, it is not factually ascertainable that an increase in the Veteran's neurological disability occurred.  In fact, it appears that the Veteran first reported his right upper extremity symptoms in a statement received on December 11, 2006.  As such, the Board finds that the earliest effective date possible for the grant of a separate 20 rating for right upper extremity neurological symptoms is December 11, 2006, the date of the Veteran's claim for an increased rating.  Accordingly, the Board finds that a separate 20 percent rating, but no higher, for right upper extremity neurological symptoms is warranted from December 11, 2006 to December 10, 2009.

Rating Period Beginning March 1, 2010

As discussed above, the May 2014 Court order remanded the issue of whether a separate compensable rating for neurologic impairment of the right upper extremity associated with a cervical spine disability (exclusive of the period from December 11, 2006, to December 10, 2009).  In an April 2010 rating decision, the Veteran was awarded a temporary evaluation of 100 percent for surgical or other treatment necessitating convalescence for the period from December 10, 2009 to March 1, 2010, with a rating assigned at 10 percent from March 1, 2010.  Accordingly, the Board will consider whether a separate compensable rating is warranted for a neurologic impairment of the right upper extremity beginning March 1, 2010.

The evidence includes a January 2010 VA examination, conducted less than 1-month after the C5-6 and C6-7 diskectomy.  During the evaluation, the Veteran reported a patch of moderate to severe incomplete sensory loss in the anterior right neck secondary to the surgical procedure.  The examiner noted that the Veteran had some residual pain in the right upper extremity with secondary weakness, but the Veteran stated that his radicular pain had resolved.  The examiner also noted that the Veteran had no neurologic deficits.

In an August 2010 VA examination, the Veteran reported pain in the posterior neck and adjacent to the occipital head region, but specifically denied radiating pain to the upper extremities.  The Veteran also denied any problems with his hands.  Upon physical examination, the examiner noted that a neurological examination of the upper extremities was normal.  There was no muscle atrophy and motor strength was 5/5 strength.  The sensory examination was also normal, except for it was decreased in the right index and long fingers due to an old injury that was not service-connected.  Deep tendon reflexes were also normal in the upper
extremity.

On VA examination in March 2012, the Veteran reported continued pain in his posterior cervical spine, rated at 6/10 to 10/10.  He stated that the pain did not radiate and he specifically denied numbness or tingling of the extremities.  The examiner found that the Veteran's senses were intact for light touch, and there was no muscle atrophy.  Motor coordination was within normal limits.  Muscle strength was reported as 5/5.  The examiner also specifically noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA peripheral nerves examination in September 2014.  After conducting a physical examination, the VA examiner stated that there were no motor or sensory deficits of the spine.  In support of this conclusion, the examiner noted that muscle strength testing was normal and there was no muscle atrophy.  Reflexes were noted as hypoactive, but the sensory exam showed normal sensation testing to light touch.  There were also no trophic changes attributable to peripheral neuropathy.  

Upon review of the evidence of record, both lay and medical, the Board finds that a separate compensable rating for a neurological disorder associated with the Veteran's cervical spine disability is not warranted for the rating period beginning March 1, 2010.  The medical evidence does not show objective findings of a neurological disorder.  Further, the subjective evidence of record demonstrates that the Veteran's previous neurological disorder had resolved.  For example, in the January 2010 VA examination, the Veteran stated that his radicular pain had resolved and the examiner specifically noted that the Veteran had no neurologic deficits.  In the August 2010 VA examination, the Veteran specifically denied radiating pain to the upper extremities.  The Veteran also denied any problems with his hands and the sensory examination was normal.  In the March 2012 VA examination, the Veteran stated that his neck pain did not radiate and he denied numbness or tingling of the extremities.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Similarly, the September 2014 VA examiner found that there were no motor or sensory deficits of the spine.  
The Board acknowledges that the April 2014 JMR noted, in part, that a compensable rating should be considered for the period beginning March 1, 2010 because, although the evidence reflects that the Veteran reported that he no longer had radiating pain or radiculitis following his neck surgery, VA examinations in January 2010, August 2010, and March 2012, all reflect "painful motion."  In this case, the Veteran is in receipt of a 30 percent rating, effective March 1, 2010, for degenerative disc disease of the cervical spine under Diagnostic Code 5243 (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  The Board finds that the Veteran's currently assigned 30 percent rating, which includes consideration for incapacitating episodes associated with his cervical spine disability, contemplates painful motion.  As such, to assign a separate rating based on painful motion would result in compensating the Veteran twice for the same manifestations of his disability under various diagnostic codes, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014) .

For these reasons, the Board finds that a separate compensable rating is not warranted for a neurologic impairment of the right upper extremity beginning March 1, 2010.

In making this determination, the Board has considered the Veteran's contentions that a separate compensable rating is warranted for a neurologic impairment of the right upper extremity beginning March 1, 2010.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  The Board has weighed his lay statements against the medical evidence obtained and finds that the medical findings (as provided in the examination reports discusses above) directly address the criteria under which this disability is evaluated.  The examiners and treating health care providers have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, to include physical examinations and neurological testing.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.
Extraschedular Considerations

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on his functioning, to include employment.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all evidence of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criterion reasonably describes a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In this case, the symptoms described by the Veteran are adequately contemplated by the criteria found in the relevant diagnostic code for the disability at issue.  The Veteran essentially complains of pain, numbness, and tingling of his upper extremity.  The Board finds that Diagnostic Code 8510 contemplates these symptoms and also the severity of his disability, which has been found to be mild.  For these reasons, referral for extraschedular consideration is not warranted.

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  
The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran has been employed full-time at all times during the course of this appeal.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

A 20 percent rating, but no higher, for right upper extremity neurological symptoms from December 11, 2006 to December 10, 2009 is granted.

A separate compensable rating for a neurologic impairment of the right upper extremity beginning March 1, 2010 is denied.


REMAND

Left Knee 

The Veteran was initially granted service connection and assigned a 10 percent rating for his left knee disability in a September 2004 rating decision.  In December 2006, the Veteran filed a claim for an increased evaluation for the left knee disability.  A May 2007 rating decision continued the 10 percent rating for the Veteran's left knee disability.

The evidence includes a March 2007 VA examination where the Veteran reported that his knee felt unstable.  The examiner noted that a MRI demonstrated a torn anterior cruciate ligament (ACL).  Range of motion testing of the left knee was not performed; however, the examiner noted "chronic tear of the anterior cruciate ligament left knee anterior instability."

The Veteran was afforded a VA knee examination in March 2009.  During the evaluation, he reported symptoms of pain, instability, and swelling.  The examiner noted that the Lachman test and the anterior drawer test (used to diagnose injury of the anterior cruciate ligament) were noted as positive.  

In an August 2010 VA examination report, the examiner noted that the Veteran had an ACL deficiency, without surgical repair.  The Veteran reported swelling with prolonged weight-bearing.  Upon physical examination, tests for stability revealed a "very much positive Lachman test" and an insufficient medial collateral ligament.  The test of the collateral ligaments was noted as positive in the medial side of the left knee.  The instability was noted as "medial."

Pursuant to the Board's May 2013 and July 2014 remand directives, the Veteran was afforded another VA examination in September 2014.  The examiner noted an April 2004 MRI report which showed that the Veteran had a completely torn ACL, complex tear of the posterior horn of the medial meniscus, and small joint effusion.  Upon physical examination, the examiner noted that the Veteran had a meniscal tear of the left knee with frequent episodes of joint pain, but did not address whether the Veteran had frequent episodes of locking or effusion. 

Further, the September 2014 VA examiner also noted that the Veteran had medial-lateral insatiability of the left knee [1+] from 0 to 5 milammeters.  However, in a following section of the report, the VA examiner stated the following:

"note there is NO finding of anterior cruciate ligament laxity or instability on exam, with NO anterior or posterior laxity (no Lachman or posterior drawer) on either knee.  there is very slight movement in the left knee lateral aspect (2mm possibly at most 3mm); note that this is NORMAL, this is less than 5mm and is NORMAL; 5mm or more is abnormal."
The Board finds that clarification is needed as to whether the Veteran's meniscus disorder is manifested by frequent episodes of locking, pain, and effusion.  Further clarification is needed as to whether the Veteran has left knee lateral instability.  Although the September 2014 VA examiner noted that the Veteran's "very slight" movement in the left knee lateral aspect was "normal," the physical examination portion of the report provided for an assignment of a "normal" left knee medial lateral stability; however, the examiner chose to indicate 1+ (0 to 5 millimeters), which suggests to the Board that it was abnormal, albeit to a mild degree.  For these reasons, the Board finds that a clarifying medical examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA knee examination with an appropriate medical professional to determine the current nature and severity of his service-connected left knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be performed.

(a)  The examiner should clearly describe any left knee instability (and whether medial or lateral) and also clearly indicate whether such instability is slight, moderate, or severe in degree.

(b) Further, the examiner should address whether the Veteran's meniscus tear is manifested by frequent episodes of locking, pain, and effusion.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


